Citation Nr: 1426949	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-44 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for the service-connected lumbar strain, prior to August 25, 2010.

2.  Entitlement to a rating in excess of 20 percent for the service-connected lumbar strain, beginning on August 25, 2010.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States






ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to October 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Seattle, Washington.  

The RO in Winston-Salem, North Carolina currently has original jurisdiction over the Veteran's claim.

In the April 2008 rating decision, the RO increased the rating to 10 percent for the service-connected lumbar spine disability, effective on October 1, 2007 (the date the claim was received).  

In a January 2011 rating decision, the RO increased the rating for the lumbar spine disability to 20 percent, effective on August 25, 2010 (the date of a VA examination).

This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the lumbar spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system reveals VA treatment records relevant to the issues on appeal.

The Board remanded the case for additional development of the record in February 2012. 

In a November 2009 statement, the Veteran raised a claim of service connection for stress as secondary to the service-connected lumbar spine disability.  

The Board referred this matter to the RO for appropriate action in February 2012; however, it does not appear that any action has been taken.  Therefore, the claim is again referred to the AOJ for appropriate action.  



FINDING OF FACT

The service-connected lumbar strain is shown to have been productive of a disability picture manifested by muscle spasm and a functional loss due to pain that more closely resembles that of limitation of forward flexion to less than 60 degrees, but not less than 30 degrees; neither ankylosis of the thoracolumbar spine, nor incapacitating episodes due to intervertebral disc disease are demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent, but no more for the service-connected lumbar strain prior to August 25, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2013).

2.  The criteria for the assignment of a rating of in excess of 20 percent for the service-connected lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In a claim for increase, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in December 2007.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and VA examination reports.  His statements in support of his claims are also of record.

The Board notes that the results of an April 2012 VA examination and VA treatment record since October 2009 as requested by the February 2012 remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 38 C.F.R. § 3.159(c).


Law and Regulation

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the higher rating criteria.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

As will be discussed, the Board finds that the disability has remained essentially consistent in severity throughout the appeal, and a uniform rating is warranted. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Spine Criteria

The regulations provide a General Rating Formula for Disease and Injuries of the Spine that is applicable to Coded 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 


Analysis

The X-ray studies obtained in October 2007 showed findings of joint space narrowing at the L5-S1.

A January 2008 report of VA examination noted the Veteran's complaints of lumbar pain.  He denied bowel or bladder control problems.  The examiner diagnosed early degenerative disk disease L5-S1 with decreased and painful motion.

The Veteran's range of motion was that of 85 degrees of flexion, 30 degrees of right and left rotation, posterior extension to 30 degrees, right and left lateral flexion to 35 degrees.  He had pain and hesitation at the end point of range of motion testing.  His pain was noted to be increased with repetitive motion, but without decrease in strength, endurance, or change in range of motion measures.

An October 2009 MRI showed findings of a normal lumbar lordosis with no significant disc bulge.  

In a November 2009 statement, the Veteran noted that he could not be on his feet for long periods of time and missed several days a month from work. 

At an August 2010 VA examination, the Veteran reported having weekly flare-ups of pain alleviated by over the counter and prescription medication and a TENS unit.  He denied having incontinence or any incapacitating episodes.  The examiner found no abnormal spine curvature or ankylosis.  

On examination, the Veteran performed forward flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 40 degrees.  After repetitive testing, the Veteran had flexion to 50 degrees and extension to 12 degrees.  

His sensory and reflex examinations were noted to be normal.  The examiner noted the Veteran had been employed with 3 weeks of time lost due to low back pain.  The noted effects on the Veteran's usual occupation was that he had been assigned to different duties and increased absenteeism.  The effects on his usual daily activities was that he could not lift over 40 pound or get dressed without aid.

At an April 2012 VA examination, the Veteran denied having flare-ups, and there was no objective evidence of localized tenderness or pain on palpation or muscle spasm on examination. 

On examination, the Veteran performed forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  After repetitive testing, the Veteran had flexion to 60 degrees and extension to 20 degrees.  

The Veteran was noted to have no additional functional limitation or impairment following repetitive motion testing.  His reflex and sensory examinations were unremarkable.  The Veteran was noted to have mild right lower extremity radiculopathy.  The examiner noted there was no impact on sedentary work, but the Veteran was unable to do repetitive bending or carry more than 30 pounds.

In this case, no examiner has diagnosed the Veteran with intervertebral disc syndrome or identified any symptoms that could be deemed to an incapacitating episode due to intervertebral disc syndrome.

The Board also notes that the RO assigned a separate rating based on neurological manifestations in a June 2012 rating decision. 

The Veteran asserts that he experiences stiffness and muscle spasm throughout the day.  He is competent to report such symptoms, and the Board, for the purposes of this decision, will accept his statements as credible and probative.

In order to warrant a rating of 20 percent, there must be evidence of a functional loss equivalent to that of forward flexion of the thoracolumbar spine restricted to less than 60 degrees, but more than 30 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Based on the evidence of record, the Board finds that the service-connected disability picture is manifested by a functional loss due to pain that more nearly approximates that of restriction of forward flexion to less than 60 degrees, but not to 30 degrees or less for the entire period of the appeal.

While the January 2008 findings noted a limitation of forward flexion to 85 degrees with objective evidence of painful motion, the findings did not fully assess the extent of additional loss of function due to pain, after repetitive motion or during flare ups.  

Moreover, the most recent findings in the April 2012 examination showed that the Veteran had forward flexion to 50 degrees after repetitive motion.  Additionally, the Veteran was noted to have experienced recurrent episodes of muscle spasm.

On this record, the service-connected lumbar spine disability is not shown to meet the criteria for a 40 percent rating because forward flexion of the thoracolumbar spine is not shown to be limited to 30 degrees or less and there was not suggestion of ankylosis.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered the Veteran's assertions as to the severity of his symptoms and the amount of work he missed as a result of his lumbar spine; however, the findings on examination are found to be probative as to the current severity of the service-connected disability; his lay statement alone do not serve to establish as level of impairment that would permit the assignment of a rating higher than 20 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

For these reasons, an increased rating of 20 percent, but not higher for the service-connected lumbar spine disability is warranted for the entire period of the appeal.


Extraschedular Consideration

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the service-connected lumbar spine disability.

The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). Here, the criteria reasonably describe the Veteran's level of disability.

The Board has considered all factors of functional loss listed under sections 4.40, 4.45, 4.59. See DeLucca v. Brown, 8 Vet. App. 202 ( 1995).  The Veteran's lumbar spine symptoms are contemplated in the rating currently assigned based on the level of his functional loss to include due to pain for the period of the appeal.  The Veteran has a separate rating for neurologic symptoms. 

The medical and lay evidence of record does not present an exception or unusual disability picture due to the service-connected lumbar spine disorder that would render the schedular criteria inadequate.  

Accordingly, referral for extraschedular consideration of the Veteran's claim for an increased rating for the service-connected lumbar strain disability is not warranted.


ORDER

An increased rating of 20 percent, but not higher, for the service-connected lumbar strain prior to August 25, 2010, is granted, subject to the regulations governing the payment of VA benefits.

An increased rating in excess of 20 percent for the service-connected lumbar strain beginning on August 25, 2010 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


